[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                     For the First Circuit

No. 01-1854

                   UNITED STATES OF AMERICA,
                           Appellee,

                              v.

                      ANDREW E. BRACKETT,
                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MAINE

         [Hon. George Z. Singal, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,

                 Stahl, Senior Circuit Judge,

              and Doumar,* Senior District Judge.


     Walter Hanstein, III, with whom Joyce, David & Hanstein,
P.A. was on brief, for appellant.
     F. Mark Terison, Senior Litigation Counsel, with whom Paula
D. Silsby, United States Attorney, was on brief, for appellee.




                       October 24, 2001
______________
*Of the Eastern District of Virginia, sitting by designation.
            Per Curiam.    This appeal was argued on September 14,

2001, in conjunction with several other appeals raising the same

principal question:       does an undifferentiated conviction under

Maine's general-purpose assault statute, Me. Rev. Stat. Ann.

tit. 17-A, § 207, constitute a conviction for a misdemeanor

crime of domestic violence within the purview of 18 U.S.C. §

922(g)(9)?    We answered that question affirmatively in United

States v. Nason, ___ F.3d ___ (1st Cir. 2001) [No. 01-1440].

Nason is fully dispositive here.        Accordingly, the defendant's

conviction is affirmed.



Affirmed.




                                  -3-